Title: To James Madison from John Stevens Jr., 30 March 1815 (letter not found)
From: Stevens, John Jr.
To: Madison, James


                    ¶ From John Stevens Jr. Letter not found. 30 March 1815, New York. Offered for sale by Walter R. Benjamin in The Collector, Catalogue No. 12 (1962), 76, item r 585, where it is described as a quarto autograph letter, signed, requesting that JM give Stevens’s son Richard an appointment as surgeon’s mate on one of the warships destined for the Mediterranean.
                